DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in fig. 2, there are a plurality of structures, however, some form of connection such as a bracket or a connecting axis is missing, if each individual structures are not part of the same assembly, then each structure would need to be in a separate figure. Figs. 10, 13, and 35 are objected to for the same reason. See MPEP 37 C.F.R. 1.84(p)(1).
Furthermore, the drawings are objected to because in fig. 36, the reference numeral “252” should be --258--.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “308” has been used to designate both “LEDs” and “sensor”, see page 50 of the instant specification, line 28 for LEDs and lines 24 and 33 for the sensor. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in line 1 and the term “comprises” in line 2 of the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In page 36, line 34, reference numeral “214” is described as “an internal channel” however, page 40, lines 33-34 the reference numeral “214” is described as “inner recess”, suggested to amend to --internal channel-- in order to provide consistency. 
In page 41, line 9, the term “transducer holder 222” should be changed to --transducer holder 210-- in order to fix typographical error. 
	Appropriate correction is required. 

Claim Objections
Claims 3-5, 7, 10-11, 13 and 16-17 are objected to because of the following informalities:  
In Claim 3, line 2, the term “the total delay” is suggested to be changed to --a total delay-- in order to clarify the claim. 
In Claim 4, line 3, the term “the delay of each delay line” is suggested to be changed to --a delay of each delay line of the plurality of delay lines-- in order to clarify the claim. 
In Claim 5, line 2, the term “an rms” is suggested to be changed to --a root mean square (RMS)-- in order to clarify the claim. 
In Claim 7, line 6, the term “the ADC” is suggested to be changed to --the ADC subsystem-- in order to clarify the claim. 
In Claim 10, line 2, the term “a further digital to analogue converter” is suggested to be changed to --a second digital to analogue converter-- in order to clarify the claim. 
In Claim 10, lines 2-3, the term “a further analogue voltage control signal” is suggested to be changed to --a second analogue voltage control signal-- in order to clarify the claim.
In Claim 11, line 2, the term “further microchip” is suggested to be changed to --second microchip-- in order to clarify the claim.
In Claim 11, line 40, the term “the second current sensor resistor” is suggested to be changed to --the second current sense resistor-- in order to fix typographical error. 
In Claim 11, line 43, the term “an rms” is suggested to be changed to --a root mean square (RMS)-- in order to clarify the claim.
In Claim 11, line 46, the term “rms” is suggested to be changed to --RMS-- in order to provide consistency. 
In Claim 13, lines 1-7, the term “further microchip” is suggested to be changed to --second microchip-- in order to clarify the claim.
In Claim 13, line 4, the term “the event” is suggested to be changed to --an event-- in order to clarify the claim. 
In Claim 16, line 2, the term “further microchip” is suggested to be changed to --second microchip-- in order to clarify the claim.
In Claim 17, line 5, the term “A.” is suggested to be changed to --A)-- because there should only be one period within a claim. The term “B.” (line 7), “C.” (line 9), “D.” (line 11), “E.” (line 13), “F.” (line 18), and “G.” (line 22) are objected to for the same reason. 
In Claim 17, line 18, the term “the optimum frequency” is suggested to be changed to --an optimum frequency-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a battery charging subsystem which controls the charging of the battery” (claim 9, line 2, the term “subsystem” is the generic placeholder and the function is “controls the charging of the battery”). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the phases” (line 44) lacks proper antecedent basis. 
Regarding claim 1, the limitation “the air outlet port” (line 22) lacks proper antecedent basis. 
Regarding claim 1, the limitation “the device” (line 26) is unclear as to which device the limitation is referring to, “the mist inhaler device” (claim 1, line 1) or  the “mist generator device” (claim 1, line 3). 
Regarding claim 1, the limitation “the rising edge” (lines 51 and 53) lacks proper antecedent basis. 
In Claims 2-10, 12-13, 15, and 18-19, the limitation “The device” (line 1) is unclear as to which device the limitation is referring to, “the mist inhaler device” (claim 1, line 1), the “mist generator device” (claim 1, line 3), or the “driver device” (claim 1, line 28).
Regarding claim 5, the limitation “the resonant circuit” (line 3) lacks proper antecedent basis. 
Regarding claim 6, the limitation “the device” (line 4) is unclear as to which device the limitation is referring to, “the mist inhaler device” (claim 1, line 1), the “mist generator device” (claim 1, line 3), or the “driver device” (claim 1, line 28).
Regarding claims 11, 14 and 16-17, the limitation “The device…the device” (line 1) is unclear as to which device the limitation is referring to, “the mist inhaler device” (claim 1, line 1), the “mist generator device” (claim 1, line 3), or the “driver device” (claim 1, line 28).
Regarding claim 14, the limitation “the analogue voltage output signal” (line 3) lacks proper antecedent basis. Furthermore, it is unclear if the “analogue voltage output signal” is referring to the “analogue voltage control signal” (claim 1, lines 86-87) or not, if so, suggest to amend to --the analogue voltage control signal--. 
Regarding claim 14, the limitation “the switches” (line 6) is unclear as to which switches are being referred to by the limitation, all of the four switches or only a subset of the four switches. 
Regarding claim 15, the limitation “the resonant circuit” (lines 2 and 4-5) lacks proper antecedent basis.
Regarding claim 16, the limitation “the resonant circuit” (lines 3-4) lacks proper antecedent basis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Co-pending US Patent Application No. 17/552,284. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1-19 are a broader version of the co-pending claims 1-20 (i.e., the instant claims 1-19 do not include the nicotine as in the co-pending claims 1-20). In the instant claims 1-19, the system is included in the co-pending claims 1-20. Any infringement over the co-pending claims would also infringe over the instant claims. Therefore, the instant claims 1-19 do not differ in scope from the co-pending claims 1-20. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
 Claims 1-19 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of co-pending Application No. 17/877,854. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten to overcome the rejection(s) under the statutory type double patenting, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Liu (2018/0161525), Copeman (9,242,263) and Andersson (WO 2012/062600) do not specifically disclose the claimed apparatus as presented in the claims 1-19. 
Liu discloses a mist inhaler device (entire device in fig. 1, see abstract and paragraphs 0031-0043 with battery arrangement of fig. 7) for generating a mist containing a therapeutic for inhalation by a user, the device comprising: a mist generator (see mist generator in entire figure of fig. 1) which incorporates: a mist generator housing (4, 5, 27 and 36, see fig. 1, see paragraphs 0031-0036) which is elongate and comprises an air inlet port and a mist outlet port (air inlet port is 6, see fig. 2, paragraph 0033 and mist outlet port is outlet of suction nozzle 4, see figs. 1-2); a liquid chamber (2, fig. 1, paragraph 0031) provided within the mist generator housing, the liquid chamber containing a liquid to be atomized (see paragraph 0031), the liquid comprising a therapeutic (liquid within the housing is capable of being therapeutic, any form of consumable mist, can be therapeutic to the user); a sonication chamber provided within the mist generator housing (see figs. 1-2, the chamber directly above 1/9 would be a sonication chamber); a capillary element (7, see figs. 1-2 and paragraph 0037) extending between the liquid chamber and the sonication chamber such that a first portion of the capillary element is within the liquid chamber and a second portion of the capillary element is within the sonication chamber (see figs. 1-2, relatively, there would be a portion in the sonification chamber and the liquid chamber); an ultrasonic transducer (see 1 and 9, figs. 1-2, paragraphs 0031 and 0040) having an atomisation surface (upper surface of 1/9, see figs. 1-2), wherein part of the second portion of the capillary element is superimposed on part of the atomisation surface (see fig. 1, as shown, portion of 7 is on 1/9), and wherein when the ultrasonic transducer is driven by a drive signal the atomisation surface vibrates to atomise the liquid carried by the second portion of the capillary element to generate a mist comprising the atomised liquid and air within the sonication chamber; and an airflow arrangement which provides an air flow path between the air inlet port, the sonication chamber and the air outlet port such that a user drawing on the mist outlet port draws air through the inlet port, through the sonication chamber and out through the mist outlet port, with the mist generated in the sonication chamber being carried by the air out through the mist outlet port for inhalation by the user, wherein the device further comprises: a driver device which incorporates (see figs. 1-2, paragraphs 0031-0040): - 118 -a battery (47, fig. 7, paragraph 0047).
Copeman discloses an ultrasonic transducer (ultrasonic transducer at nozzle 1, see fig. 3, col 4, lines 37-46) driven by an AC drive signal, a drive device comprises an H-bridge circuit (see H-bridge in col 5, line 44 to col 6, line 14), a microchip connected to the ultrasonic transducer (see microchip in col 8, lines 24-35 and see microcontroller 100 being a microprocessor, see fig. 3, col 3, lines 54-67), an oscillator comprising a pulse width modulation (PWM) signal generator (see switching/PWM amplifier 132, fig. 3, col 5, lines 19-29), an analogue to digital converter (ADC) (see ADC in col 7, lines 4-49), a digital to analogue converter (DAC)(col 3, lines 54-67 and col 5, lines 3-18). 
Andersson discloses an ultrasonic transducer (9, fig. 7) connected to a switching circuit (51), a driver circuit (46), a threshold detector (57), a battery (53), a voltage regulator (52), an oscillator (49) and a signal processor (56, see fig. 7, page 3, line 16 to page 5, line 30).
However, Liu, Copeman and Andersson fail to disclose  a driver devices comprising a battery and an H-bridge circuit which is connected to the ultrasonic transducer, wherein the H-bridge circuit generates an AC drive signal to drive the ultrasonic transducer; a microchip connected to the H-bridge circuit to control the H-bridge circuit to generate the AC drive signal, wherein the microchip is a single unit which comprises a plurality of interconnected embedded components and subsystems comprising: an oscillator which generates: a main clock signal, a first phase clock signal which is high for a first time during the positive half-period of the main clock signal and low during the negative half-period of the main clock signal, and a second phase clock signal which is high for a second time during the negative half-period of the main clock signal and low during the positive half-period of the main clock signal, wherein the phases of the first phase clock signal and the second phase clock signal are centre-aligned; a pulse width modulation (PWM) signal generator subsystem comprising: a delay locked loop which generates a double frequency clock signal using the first phase clock signal and the second phase clock signal, the double frequency clock signal being double the frequency of the main clock signal, wherein the delay locked loop controls the rising edge of the first phase clock signal and the second phase clock signal to be synchronous with the rising edge of the double frequency clock signal, and wherein the delay locked loop adjusts the frequency and the duty cycle of the first phase clock signal and the second phase clock signal in response to a driver control signal to produce a first phase output signal and a second phase output signal, wherein the first phase output signal and the second phase output signal are configured to drive the H-bridge circuit to generate an AC drive signal to drive the ultrasonic transducer; - 119 -a first phase output signal terminal which outputs the first phase output signal to the H-bridge circuit; a second phase output signal terminal which outputs the second phase output signal to the H-bridge circuit; a feedback input terminal which receives a feedback signal from the H-bridge circuit, the feedback signal being indicative of a parameter of the operation of the H-bridge circuit or AC drive signal when the H-bridge circuit is driving the ultrasonic transducer with the AC drive signal to atomise the liquid; an analogue to digital converter (ADC) subsystem comprising: a plurality of ADC input terminals which receive a plurality of respective analogue signals, wherein one ADC input terminal of the plurality of ADC input terminals is connected to the feedback input terminal such that the ADC subsystem receives the feedback signal from the H-bridge circuit, and wherein the ADC subsystem samples analogue signals received at the plurality of ADC input terminals at a sampling frequency which is proportional to the frequency of the main clock signal and the ADC subsystem generates ADC digital signals using the sampled analogue signals; a digital processor subsystem which receives the ADC digital signals from the ADC subsystem and processes the ADC digital signals to generate the driver control signal, wherein the digital processor subsystem communicates the driver control signal to the PWM signal generator subsystem to control the PWM signal generator subsystem; and a digital to analogue converter (DAC) subsystem comprising: a digital to analogue converter (DAC) which converts a digital control signal generated by the digital processor subsystem into an analogue voltage control signal to control a voltage regulator circuit which generates a voltage for modulation by the H-bridge circuit; and a DAC output terminal which outputs the analogue voltage control signal to control the voltage regulator circuit to generate a predetermined - 120 -voltage for modulation by the H-bridge circuit to drive the ultrasonic transducer in response to feedback signals which are indicative of the operation of the ultrasonic transducer. 
Therefore, to modify Liu, Copeman and Andersson to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahoney (2010/0084488) is cited to show an alternating current powered piezoelectric actuator comprising an H-bridge. 
Danek (2020/0120989) is cited to show an inhaler comprising an ultrasonic device. 
Liu (2018/0153217) is cited to show an ultrasonic atomizer and electronic cigarette. 
Fournier (WO 2016/116386) is cited to show a nebulizer comprising an H-bridge, ADC and a PWM generator.  
Wilkerson (2014/0151457) is cited to show an ultrasonic transducer being connected to a PWM generator, and a feedback signal connected to the ultrasonic transducer. 
Hatton (2020/0120991) is cited to show a vaporizer comprising a PWM generator, a Wheatstone bridge, and DAC converter.  
Fu (2019/0373679) is cited to show a vaporizer comprising a PWM generator, a Wheatstone bridge, and DAC converter.  
Guo (2019/0216135) is cited to show an ultrasonic electronic cigarette atomizer. 
Cameron (2020/0245692) is cited to show an inhalation device comprising a vibrating piezoelectric transducer and a capillary element. 
Yamada (2019/0336710) is cited to show an inhaler comprising an ultrasonic transducer and a capillary element. 
Tan (2016/0213866) is cited to show an ultrasonic vaporizing element comprising a reservoir and a capillary element. 
Reichl (4,334,531) is cited to show an inhalator comprising an ultrasonic transducer, a reservoir and a capillary element. 
Drews (4,119,096) is cited to show an inhaler comprising an ultrasonic transducer, a reservoir and a capillary element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785